Per Curiam.
The principal questions argued in this case have been decided in Blackstock v. Leidy.
The evidence of Hill’s declarations that he was one of the owners of the boat was rightly admitted, though the declaration was made after the supplies were furnished, and though he did not say how long he had been an owner. The value of a declaration made by a party against his own interest depends so much upon accompanying circumstances that we will not attempt to say what weight the jury should have given it in this case. It was believed by both judge and jury, and that is enough. As a general rule, it is not unfair to take a man at his word.
Judgment affirmed.